Filed 8/18/21 The Regents of the U. of Cal. v. Pub. Employment Relations Bd. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE REGENTS OF THE                                                B305934
 UNIVERSITY OF CALIFORNIA,
                                                                   (PERB Dec. No. 2704-H,
           Petitioner,                                             Case Nos. LA-CE-1291-H &
                                                                   LA-CE-1292-H)
           v.

 PUBLIC EMPLOYMENT
 RELATIONS BOARD,

           Respondent;

 MANUEL SALDIVAR et al.,

           Real Parties in Interest.


      ORIGINAL PROCEEDING; petition for writ of
extraordinary relief from a decision of the Public Employment
Relations Board. Petition denied.
      Paul, Plevin, Sullivan & Connaughton, Sandra L.
McDonough and Karyn R. Moore for Petitioner.
       J. Felix de la Torre, Wendi L. Ross, Laura Z. Davis and
Matthew B. Seipel, for Respondent.
       Mahoney Law Group, Kevin Mahoney and John A. Young,
for Real Parties in Interest.
                        ____________________
       A three-member panel of the Public Employment Relations
Board (the Board) unanimously found the Regents of the
University of California (the University) unlawfully fired two
employees because of their union activities. The University
attacks the Board’s treatment of an administrative law judge’s
credibility findings and says the Board’s decision lacks
substantial evidence. The University petitioned for writ of
extraordinary relief. We deny the petition. Undesignated
statutory citations are to the Government Code.
                                  I
       This case involves the University’s termination of Manuel
Saldivar and Victor Flores, two employees of the plumbing shop
at the University of California Los Angeles (UCLA). Saldivar, a
plumber, and Flores, a facilities worker, had worked for the
University for about a decade each.
       In November 2016, Saldivar and Flores participated in
union activities, including a demonstration and a strike. Later
that month their supervisor, Tim Moore, found an anomaly in
their timekeeping records. Moore elevated the issue to his
superiors without informally meeting with Saldivar or Flores.
The University immediately placed Saldivar and Flores on
investigatory leave and later terminated them.
       Saldivar and Flores brought unfair practice charges against
the University alleging retaliation. The University says it
investigated and fired Saldivar and Flores not because of their




                                2
union activities, but because the employees knowingly engaged in
timecard fraud.
       An administrative law judge heard the case and wrote a
proposed decision in favor of the University. Saldivar and Flores
filed exceptions, which triggered review by the Board. The Board
disagreed with the administrative law judge and reversed the
proposed decision. The University petitioned for writ of
extraordinary relief asking us to overturn the Board’s decision.
The Board filed a respondent’s brief, which Saldivar and Flores
joined.
       Now we delve more deeply into the facts of Saldivar’s and
Flores’s union activities, the timekeeping issue, the University’s
investigation, and the decisions of the administrative law judge
and Board.
                                  A
       Saldivar and Flores were active members of their union.
       Saldivar participated in 2016 contract negotiations with
the University. He had been a liaison between the University’s
bargaining team and union members in the plumbing shop for
four years.
       On November 4, 2016, Saldivar and Flores joined a union
demonstration on campus during their lunch hour. The
demonstration was public and outdoors. Demonstrators held
signs advocating for fair wages.
       The union created a flyer to advertise a strike on
November 16, 2016. The flyer prominently featured a photo of
Saldivar, Flores, and two other picketers from the November 4
demonstration. Saldivar and others posted the flyer throughout
campus. Saldivar placed copies in the plumbing shop on tables,




                                3
on a corkboard by the entrance of Moore’s office, and in a tool
room near where management sits.
       Saldivar testified he saw Moore take the flyer off the
corkboard. Moore told him the union could not post anything
advertising the strike in the shop. Flores saw the flyer posted at
the start of a morning shift and it was gone later that day. Flores
did not see who took it down but he heard Moore was responsible.
       Moore admitted there had been, “a Union pre-strike [flyer]
or something regarding the strike and Union business that was
placed on the overtime board, the University bulletin board and
the safety board and various places throughout the shop, on my
office door. And I took those down and put them on the table in
the shop.” Moore said this was a different flyer, not the one with
Saldivar and Flores’s picture from the demonstration. Moore
could not recall specifically what was on the flyer he took down.
The University did not offer another flyer in evidence.
       The union went forward with the November 16 strike.
Saldivar, Flores, and all of the plumbers participated. According
to a longtime employee of UCLA, this was the first time in at
least 28 years skilled trades workers participated in a strike.
                                  B
       We turn to the timekeeping procedures.
       Plumbers and facilities workers record time electronically.
They clock in by swiping their badges on a wall clock or on a
“wand,” then entering the work order number for a particular job
and swiping their badge a second time.
       The plumbing shop serves the campus as well as certain
off-campus housing and medical centers. People from different
departments can report plumbing issues by calling the “Trouble
Desk.”




                                4
       Shop employees work standard 40-hour weeks and
sometimes have scheduled overtime. Another scenario is “call
back.” In brief, call back is when employees are called in to work
outside their usual work time. The University’s time fraud
claims are based on Saldivar’s and Flores’s use of call back.
       The contract covering plumbers and facility workers
provides a minimum of four hours’ pay for a call back. The
contract defines “call back” as “those instances when an employee
is ordered back to work without prior notice after completing a
shift and leaving the premises or those instances when prior
notice is given but the work begins at least three hours after the
completion of the regular work schedule.”
       The call back policy is logical. Havoc-raising clogs and
leaks do not follow a nine-to-five schedule. As anyone with a
burst pipe will attest, on-demand plumbing is essential. A quick
plumbing fix does not necessarily diminish the fix’s value. On
call and unscheduled work is inconvenient for workers, though.
It can mean a rearranged personal life, disrupted sleep, or fatigue
from extra work after having completed a lengthy shift. The call
back policy compensates for the inconvenience and creates
incentives for this work by guaranteeing substantial
compensation.
       The shop has a written “Call Back Procedure.” The written
policy says, “Once you arrive on campus swipe in. Call Trouble
Desk @ 68352 or go by the trouble desk, let them know you are
here and get the work order number. Use the call back mode on
the wand or wall clock when you swipe in on the work order
number.”
       Other steps of the written procedure give specific
instructions about how to handle the call like, “DO NOT TURN




                                5
OFF WATER WITHOUT CONSULTING BUILDING MANAGER
. . . . Redirect water using plastic to safe drainage location if
necessary,” call the locksmith if there may be water damage in
locked rooms, and phone “Advanced Sewer Technology” if there is
an especially unwieldy stoppage.
        The final step of the procedure directs employees to call the
Trouble Desk to say they are finished and will be leaving campus,
“unless there are any other calls that need to be attended to.”
This step envisions the possibility of a second call back job but
does not offer directions about whether employees should log a
successive job as call back. Saldivar and Flores testified the shop
supervisors had not trained or counseled them regarding call
back timekeeping.
        In practice the process is flexible. Employees communicate
informally about call back opportunities over cell phones. Moore
has authorized two call backs in one day before. Managers have
authorized call back pay when employees left work and had a
reason to return, even when the shop did not “order” the
employee back and there was not a three-hour gap.
                                    C
        We turn to the University’s investigation.
        Moore reviews timekeeping entries. It is fairly common for
employees to have errors or anomalies with their timekeeping.
Examples include swiping the wrong work number or forgetting
to swipe in or out. Moore’s normal practice is to resolve errors or
anomalies by discussing the issue with the employee and, if
necessary, by reviewing procedures with the employee.
        Moore and Saldivar had met in Moore’s office several times
to edit time entries. According to Moore, these were “normal
edits” that “any journeyman” would have. Moore had also




                                 6
corrected timekeeping problems for Flores. Before November
2016, the University had never disciplined Saldivar or Flores for
timekeeping issues.
       According to Moore, the weekend after Thanksgiving 2016
had been busy. There was confusion on Saturday, November 26,
2016, and the shop had been “inundated” with calls.
       The following Monday, November 28, 2016, Moore reviewed
timekeeping entries and noticed Saldivar and Flores each had
two call backs close in time to one another on November 26.
Moore did not contact Saldivar or Flores to discuss the issue.
Instead, Moore tried to report the anomaly to Todd Conover,
Moore’s senior, who manages the plumbing shop. Conover was
not available, so Moore reported the anomaly to the next person
up the chain of command, one Doug Grode. Moore told Grode the
names of the employees—Saldivar and Flores—and Grode told
Moore not to edit their records.
       Saldivar testified they could have resolved the call back
issue if Moore had talked to him and had told him what to do
with successive jobs. “[A]t that time, that would have been it.”
       The next day, November 29, 2016, the University placed
Saldivar and Flores on investigatory leave.
       The University ultimately reviewed 12 months of Saldivar’s
timekeeping records. It uncovered one issue. The issue was from
December 2015. It is unclear whether the University reviewed
12 months of Flores’s timekeeping records but it identified one
call back similar to the November 26, 2016 call back on
November 25, 2016.
       We outline the events of November 25 and 26, 2016, and
December 2015.




                                7
       The day after Thanksgiving, on November 25, 2016, Flores
worked an overtime shift from 4:00 a.m. to 12:30 p.m. As he was
leaving the shop after clocking out, Saldivar was entering.
Saldivar asked Flores to help with a flood. Flores agreed and
returned to the shop. Saldivar told Flores to use the call back
button and Flores complied.
       The next day, November 26, 2016, Flores began work at
4:00 a.m. He completed his work, returned to the shop, called
Moore at 12:20 p.m., and left the shop at 12:30 p.m.
       Saldivar was on call that day. The Trouble Desk called
Saldivar around noon about a lack of hot water in an apartment
building. Around 12:40 p.m. or 12:45 p.m., as Flores was driving
away, Saldivar called Flores to request help with this apartment
job. Flores agreed to help, turned his car around, and returned to
the plumbing shop. Around 1:00 p.m., Saldivar and Flores
clocked in at the shop. Saldivar told Flores to use the call back
button again and Flores complied. Saldivar used the call back
button, too. The University does not challenge Saldivar’s use of
call back in this instance.
       While Saldivar and Flores were on the apartment job, a
Trouble Desk dispatcher called Saldivar to tell him two other jobs
were pending. After finishing the apartment job, Saldivar called
the Trouble Desk and learned another plumber, Marc Thompson,
had agreed to take one of the two jobs. When he arrived at the
plumbing shop, Saldivar saw Thompson outside and asked
Thompson to take both jobs. Thompson agreed because
Thompson was with another plumber.
       Saldivar and Flores went to the plumbing shop and swiped
out. Thompson then called Saldivar to ask Saldivar to take one
of the jobs after all. Saldivar agreed. He asked Flores to help.




                                8
They swiped into the job using the call back button, completed
the job, and punched out.
        Saldivar testified he believed he needed to press the call
back button for successive jobs. Flores followed instructions from
Saldivar to do the same.
        The remaining call back issue came from the University’s
12-month review of Saldivar’s records. On the evening of
Saturday, December 5, 2015, Saldivar was on call and the
Trouble Desk called him about a stoppage or clog at an
apartment. He clocked in around 11:00 p.m. using call back
mode. Saldivar attempted to respond to the apartment but the
building address, apartment number, and contact number were
incorrect. Saldivar unsuccessfully searched for the location. He
contacted the Trouble Desk dispatcher, who had not made
contact with the caller yet. After an hour and a half, he returned
to the shop.
        Saldivar called the Trouble Desk dispatcher, who by then
had made contact with the reporting party. Saldivar and the
dispatcher agreed Saldivar would take care of the call the next
morning and Saldivar clocked out and began to drive home.
        Past midnight, while Saldivar was driving home, he grew
concerned the plumbing problem could escalate and affect other
units. He called the Trouble Desk dispatcher to say he would
return. A transcript of this call shows Saldivar said, “I’m gonna
go over there and, and swipe back into the number and take care
of it right now.” The dispatcher responded, “as a matter of
fact . . . I was about to put the work order in and all of that stuff
in your, in your, uh pager right now. So, I am writing it up right
now.” Saldivar then said he was going to call the reporting party
and, “I’m gonna figure out a way to charge them another 4 hours




                                  9
‘cause this, I mean, for me to go back, I mean, I’m just gonna say
that I, I had already left and that they called you and . . . you
called me back.”
       Saldivar swiped in and pressed call back again.
       The University interviewed Saldivar and Flores as part of
the investigation. It did not record statements by Saldivar and
Flores. Evidence about these statements comes from notes of two
identified people, neither of whom testified, and other
unidentified University representatives.
       The University did not interview Thompson or the Trouble
Desk dispatcher from the December call before it decided to
terminate Saldivar and Flores.
       On February 24, 2017, the University issued notices of
intent to dismiss Saldivar and Flores. The University concluded
Saldivar’s December 2015 and November 26, 2016 conduct and
Flores’s November 25 and 26, 2016 conduct constituted conscious
actions to engage in timecard fraud. On April 4, 2017, the
University issued dismissal letters.
                                  D
       In June 2017, Saldivar and Flores filed unfair practice
charges with the Board against the University. They alleged the
University violated the Higher Education Employer-Employee
Relations Act (§ 3560 et seq.) (“the Act”) when it terminated
them.
       The administrative law judge, Eric Cu, oversaw an
evidentiary hearing for the case in September 2018. He issued a
proposed decision and order that would have dismissed Saldivar’s
and Flores’s complaints for failure to state a prima facie case.
       Before determining whether Saldivar and Flores made a
prima facie case of retaliation, Cu’s proposed decision resolved an




                                10
estoppel issue. Saldivar and Flores had a post-deprivation
hearing with the University that was unrelated to the Board.
The University had moved to dismiss Saldivar’s and Flores’s
unfair practice charges due to the results of those separate
proceedings. Cu admitted the post-deprivation hearing report in
the evidentiary record for the limited purpose of addressing the
motion to dismiss. Cu’s proposed decision denied the University’s
motion to dismiss in part because the post-deprivation hearing
process did not fully address the issue of retaliation.
      Cu found Saldivar and Flores made a prima facie case for
some elements of retaliation. Their participation in the
November 4, 2016 lunchtime demonstration and Saldivar’s role
on the bargaining team constituted protected activity.
      The proposed decision found Saldivar and Flores did not
establish the University knew about the employees’ involvement
in the lunchtime demonstration. Cu found Saldivar made a
prima facie case regarding the University’s knowledge he
participated in the union’s bargaining team. The proposed
decision analyzed the remaining elements of retaliation for
Saldivar, only. It found the University’s investigation and
dismissal of Saldivar were adverse employment acts.
      The proposed decision turned to the final element of
retaliation, unlawful motivation. Closeness in time between
Saldivar’s participation in negotiations and the University’s
adverse actions lent Saldivar “some support,” but timing alone
was insufficient. The proposed decision acknowledged,
“[m]ultiple witnesses explained that it is fairly common for
employees to make errors” in their timekeeping, but found the
University did not deviate from its usual policies. The call back
entries did “not appear to fall into the category of obvious errors




                                11
that Moore would typically contact an employee about.” Cu
similarly did not find unlawful motive from other factors,
including cursory investigation.
      Saldivar and Flores filed exceptions to the proposed
decision. On April 14, 2020, a unanimous three-member panel of
the Board issued a 46-page decision holding the University’s
terminations violated the Act.
      The Board’s decision deviated from Cu’s on two central
points. First, the Board found Moore knew Saldivar and Flores
participated in the lunchtime demonstration. Second, the Board
found evidence of unlawful motive.
      The Board discussed Cu’s proposed decision and explained
why it disagreed. It offered five pages of analysis about Moore’s
and Saldivar’s credibility.
      The Board cited a time Moore changed his testimony about
the date on which Moore had talked to Saldivar and Flores to
clear up prior anomalies in their timekeeping records. Moore
said this happened on a date that was after the strike but later
admitted it was on a date before the strike. The Board believed
Moore may have been purposefully misleading about the dates.
      The Board also found Moore was evasive about his
knowledge of union activity in the plumbing shop. Moore said he
did not know how many plumbers participated in the strike.
When counsel pressed him, he said a majority of plumbers
participated. Based on testimony of another University
representative, the Board found all plumbers participated in the
strike. The Board found it strained credulity for Moore not to
have known this fact.
      The Board found Moore’s explanation about the flyer lacked
credibility because he said he took down a flyer, but not the one




                               12
with Saldivar and Flores’s photo. He did not describe this other
flyer and the University did not offer it as evidence.
       The Board found Saldivar credible and explained why it
was not persuaded by the University’s contrary arguments. For
example, the University did not record Saldivar’s statements
during the investigation. In one instance, the University claimed
interview notes proved Saldivar changed his story, but the notes
contained an incomplete quote lacking key information about the
issue.
       In another instance, the Board disagreed with the
University about whether two of Saldivar’s statements were
actually inconsistent. These statements were about Saldivar’s
conversation with Thompson on November 26, 2016. At the
hearing, Saldivar explained, “Word for word, I don’t recall, but it
was my understanding” that Thompson would cover the two calls.
This was not meaningfully different from an earlier statement
Saldivar had made.
       The Board found the record as a whole did not support
Moore’s claim he had not seen the flyer featuring Saldivar and
Flores at the demonstration.
       The Board found the University had an unlawful motive
based on four factors: (1) the timing of the adverse actions, (2)
the University’s departure from established procedures, (3) the
University’s inadequate investigation, and (4) the
disproportionate penalty.
       The Board found Moore broke his customary practice by
going to higher management rather than discussing the call back
issue with Saldivar and Flores. Moore’s break with practice was
notable given the high call activity and confusion in the shop on
November 26. The potential for error or confusion about correct




                                13
procedures on this date was high, but Moore assumed the call
back issue was misconduct that required investigation.
       The Board found the University failed to investigate
several critical facts, which also tended to show unlawful motive.
The Board found the University’s investigation did not
sufficiently consider innocuous explanations of Saldivar’s and
Flores’s use of call back. Saldivar and Flores may have honestly
and reasonably believed the policy required them to press call
back when they clocked in again after clocking out. The Board
found the call back policy ambiguous. The written instructions
do not define “premises.” Leaving the premises could mean
leaving the plumbing shop building, leaving the entire campus, or
something else. One could read the policy to require employees to
press call back every time they clock in on a job when they are
on-call. Superiors had not instructed Saldivar or Flores on this
particular issue.
       The Board noted the University offered little evidence other
plumbers shared the University’s interpretation of the call back
rules. Saldivar and Flores’s interpretation may have been the
norm.
       The Board also found the University did not interview
important witnesses. The University’s claim that Saldivar was
dishonest involved whether or not Saldivar knew he had a second
job before he initially clocked out on November 26. Thompson,
the plumber with whom Saldivar discussed the two jobs, could
have shed light on this but the University did not interview
Thompson before deciding to terminate Saldivar.
       Nor did the University interview the Trouble Line
dispatcher about the December 2015 event. The Board found the
dispatcher’s statements could have meant the dispatcher was




                                14
about to put in an immediate order for Saldivar to return.
Saldivar could have honestly believed he had left the premises
within the meaning of the call back policy and the dispatcher had
been about to order him to return. Failing to talk to the
dispatcher was “glaring,” especially because the dispatcher could
have been implicated in what the University viewed as a
fraudulent plan.
      As for Flores, he used call back at the instruction of
Saldivar, the plumber with whom he was working. It was not
clear Flores intended to misrepresent anything.
      The University assumed Saldivar and Flores were
dishonest without a full investigation where other reasonable
interpretations existed.
      The Board also found the penalty of termination was
disproportionate.
      The Board found these factors together demonstrated
unlawful motive.
      It also found the University did not establish its affirmative
defense that it would have taken the same actions absent the
employees’ protected activity. The Board found it highly unlikely
the University would have initiated the investigation if Moore
had used his customary practice of contacting employees to
discuss timekeeping issues. Moore’s unlawful motive triggered
the investigation, including the 12-month audit. The University
skipped progressive discipline and moved to terminate them
without interviewing all witnesses and without fully
investigating whether Saldivar and Flores knowingly violated the
policy. The Board found the University did not prove it would
have taken the same action against Saldivar and Flores absent
their protected activity.




                                15
                                  II
       The Board was entitled to make its own credibility
determinations. Substantial evidence supports the Board’s
decision the University terminated Flores and Saldivar for their
protected activities.
                                  A
       To inform our analysis, we outline the role of the Board and
its relationship to administrative law judges.
       The Board is a quasi-judicial administrative agency that
adjudicates unfair labor practice charges under the Act and other
state public sector labor relations laws. (See Coachella Valley
Mosquito & Vector Control Dist. v. California Public Employment
Relations Bd. (2005) 35 Cal.4th 1072, 1084–1086.) By statute,
the Board has five members whom the Governor appoints with
the Senate’s advice and consent. (§ 3541, subd. (a).) Members
serve five-year terms. (Ibid.)
       The Board has a specialized and focused task to protect
employees’ organizational and collective bargaining rights. (See
Banning Teachers Assn. v. Public Employment Relations Bd.
(1988) 44 Cal.3d 799, 804.) We presume it is equipped to deal
with this specialized field of knowledge and its findings within
the field carry the authority of expertise that we must respect.
Our relationship to the Board is generally one of deference.
(Ibid.)
       Administrative law judges are delegates of the Board. (See
§ 3563, subd. (j) [Board may delegate its powers to any person the
Board appoints].) Administrative law judges may serve as
hearing officers. (Cal. Code Regs., tit. 8, § 32168, subd. (a).)
Among other enumerated powers and duties, these individuals




                                16
regulate the course and conduct of hearings, take evidence, and
render and serve “proposed decision[s].” (Id., § 32170.)
       A party may challenge a proposed decision by filing a
statement of exceptions with the Board. (Cal. Code Regs., tit. 8,
§ 32300.) Board decisions on the merits require at least two
members of the Board. (§ 3563, subd. (j).) Based on a review of
recent decisions, the Board has used two-, three-, and four-
member panels. (E.g., City of Santa Maria (2020) PERB Dec. No.
2736-M [45 PERC ¶ 17] [two members], City of Culver City (2020)
PERB Dec. No. 2731-M [45 PERC ¶ 6] [three members], Alliance
Judy Ivie Burton Technology Academy High (2020) PERB Dec.
No. 2719 [44 PERC ¶ 185] [four members].) We have not found
statutes or regulations governing the process by which the Board
decides which members, or how many members, resolve a case.
Neither side raises an issue of impartiality regarding the Board’s
processes.
                                  B
       The Board’s credibility findings were proper.
       This case presents a two-layered question about deference
to credibility findings. One layer involves our deference to the
Board. The second layer involves the Board’s deference to the
administrative law judge.
       A statute governs the standard of review for the Board’s
factfinding. The Board’s factual findings, which include
credibility findings, are conclusive if substantial evidence on the
whole record supports them. (See § 3564, subd. (c).) We do not
reweigh the evidence. (Boling v. Public Employment Relations
Bd. (2018) 5 Cal.5th 898, 912.) We must accept the Board’s
reasonable inferences. (Id. at p. 913.) Even if contrary findings
may seem equally or even more reasonable than the Board’s




                                17
findings, we uphold the Board’s decision if substantial evidence
supports it. (Regents of University of California v. Public
Employment Relations Bd. (1986) 41 Cal.3d 601, 617.)
        The Board, on the other hand, need not defer to the
administrative law judge. If a party files exceptions, “[t]he Board
itself may: [¶] (1) Issue a decision based upon the record of
hearing, or [¶] (2) Affirm, modify or reverse the proposed decision
. . . or take such other action as it considers proper.” (Cal. Code
Regs., tit. 8, § 32320, subd. (a).) Thus the Board’s discretion is
broad. It independently reviews the record, may reweigh the
evidence, and may draw its own factual conclusions. (City of Palo
Alto v. Public Employment Relations Bd. (2016) 5 Cal.App.5th
1271, 1288.)
        An administrative law judge’s proposed decision is entitled
to some weight but its factual findings, even credibility findings,
do not bind the Board. (See McPherson v. Public Employment
Relations Bd. (1987) 189 Cal.App.3d 293, 304 (McPherson).)
Demeanor-based credibility findings do not conclusively bind the
board. (Trustees of Cal. State University v. Public Employment
Relations Bd. (1992) 6 Cal.App.4th 1107, 1129 (Cal. State).) That
is because the Board, not the administrative law judge, is the
ultimate factfinder. (Ibid.)
        In the analogous setting of the Agricultural Labor
Relations Board, the Supreme Court has explained that a board’s
disagreement with an administrative law judge does not change
the substantial evidence standard. (Harry Carian Sales v.
Agricultural Labor Relations Bd. (1985) 39 Cal.3d 209, 243.) If
the board identifies evidence supporting its inferences and if the
evidence is substantial when measured against the
administrative law judge’s contrary findings and opposing




                                18
evidence, a reviewing court must uphold the board’s findings.
(Ibid.)
       If a board rejects the administrative law judge’s credibility
determinations, it should set forth express findings explaining
why it reached a contrary conclusion. (See Bam, Inc. v. Board of
Police Comrs. (1992) 7 Cal.App.4th 1343, 1346–1349 [board failed
to explain reason for rejecting its examiner’s findings, so Court of
Appeal remanded for board to vacate a suspension and make
findings]; Respers v. University of Cal. Retirement System (1985)
171 Cal.App.3d 864, 873 [board must make findings to articulate
to plaintiff and to the courts its reasons for rejecting
administrative law judge’s decision].)
       The University offers three Board decisions to support its
position the Board must defer to credibility findings but these
decisions tend to show the opposite. In two of the decisions, the
Board rejected the administrative law judges’ credibility findings,
so these cases demonstrate deviation from the administrative law
judge, not deference. (County of Riverside (2018) PERB Dec. No.
2591-M [43 PERC ¶ 66], and State of California (Department of
Corrections & Rehabilitation) (2012) PERB Dec. No. 2285-S
[37 PERC ¶ 72] (Department of Corrections & Rehabilitation).)
       Additionally, the three decisions uniformly qualified their
statements about deference to credibility findings. The Board
defers, if the administrative law judge grounded its credibility
determinations in impressions from firsthand observations of
testimony. (Department of Corrections & Rehabilitation, supra,
PERB Dec. No. 2285-S at p. 10; County of Riverside, supra, PERB
Dec. No. 2591-M at p. 6.) It defers, unless the “record warrants
overturning.” (County of Riverside, supra, at p. 6.) The Board
defers, “absent evidence to support overturning such




                                19
determinations.” (Los Angeles Unified School District (2014)
PERB Dec. No. 2390, p. 12 [39 PERC ¶ 34].) So the Board defers,
but only to findings based on observation and not if there is
evidence not to defer. These cases prove the Board’s precedents
do not compel significant deference to credibility findings.
      There is cause to question the value of the firsthand
observation credibility findings the Board’s precedents favor. The
value of demeanor evidence is enshrined in Board precedents,
case law, and our evidence code, but commentators have
persuasively challenged the assumption factfinders can
successfully discern truth or falsity from demeanor.
      In a 1991 article, Olin Guy Wellborn reviewed empirical
evidence about demeanor and found, “ordinary people cannot
make effective use of demeanor in deciding whether to believe a
witness. On the contrary, there is some evidence that the
observation of demeanor diminishes rather than enhances the
accuracy of credibility judgments.” (Wellborn, Demeanor (1991)
76 Cornell L.Rev. 1075, 1075 (Wellborn); see also Blumenthal, A
Wipe of the Hands, A Lick of the Lips: The Validity of Demeanor
Evidence in Assessing Witness Credibility (1993) 72 Neb. L.Rev.
1157, 1200 [concluding demeanor findings based on visual
observations are generally of little use in determining witness
credibility].)
      Wellborn explained, “To the extent that people can detect
lying or erroneous beliefs in another, they do so primarily by
paying close attention to the content of what the other says, not
by observing facial expression, posture, tone of voice, or other
nonverbal behavior.” (Wellborn, supra, 76 Cornell L.Rev. at pp.
1104–1105.)




                               20
       Prominent jurists have expressed skepticism about
demeanor assessments too. “I am convinced . . . much that is
thought and said about the trier of fact as a lie detector is myth
or folklore.” (Penasquitos Village, Inc. v. N. L. R. B. (9th Cir.
1977) 565 F.2d 1074, 1084 (conc. & dis. opn. of Duniway, J.).)
Judge Richard Posner explained, “Judges fool themselves if they
think they can infer sincerity from rhetoric and demeanor.” (U.S.
v. Wells (7th Cir. 1998) 154 F.3d 412, 414.)
       The present case does not require us to decide whether it is
proper to defer to demeanor findings. We recount the proposed
decision’s references to credibility below. Few, if any, of the
statements about credibility were express “observational” or
demeanor findings, so we do not pursue this issue further.
       In sum, the Board can diverge from the administrative law
judge’s credibility findings if record evidence supports this
decision. We defer if substantial evidence supports the Board’s
findings.
       Under the circumstances of this case, the Board was
entitled to make its own credibility findings.
       First we address whether the University properly raised
this issue. The University’s argument is based on its assertion
the administrative law judge made credibility determinations
“stated in detail.” The University did not offer appropriate record
support for this contention in its opening brief. We consider its
belated citations but find these do not establish the Board had a
duty to defer.
       The University offered insufficient record support about the
credibility determinations. Its opening brief purported to recount
the administrative law judge’s detailed findings with an 11-line
quote. The quote comes not from the administrative law judge’s




                                21
proposed opinion but from the University’s own closing brief after
the hearing. The University brushes off this issue in its reply
brief as an “incorrect citation” it “mistakenly cited . . . as various
drafts were edited.” Mistake or not, the opening brief failed to
support its assertion the administrative law judge made detailed
credibility findings with appropriate references to the record (Cal.
Rules of Court, rule 8.204(a)(1)(C)), and we deem this assertion
waived. (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246.)
       In its reply brief, the University cites five main credibility
findings. The Board had no chance to brief this newly supported
argument. We may disregard arguments raised for the first time
in the reply brief. (WorldMark, The Club v. Wyndham Resort
Development Corp. (2010) 187 Cal.App.4th 1017, 1030, fn. 7.)
The University’s citations do not change our conclusion, however,
and we address them to explain our reasoning. We take the
findings in turn and explain why they did not compel the Board
to defer.
       In a footnote, Cu said Saldivar’s testimony had
inconsistencies and contradictions while Moore “testified
relatively consistently, and was forthright about what he knew
and what he could not recall.” This finding was about the content
of the testimony and it was not an express observational finding
that might require particular deference under Board precedents.
As we have recounted, the Board extensively analyzed Moore’s
and Saldivar’s credibility and supported its findings with record
citations. The Board’s findings were proper.
       The proposed decision said Conover, the shop manager,
testified “persuasively” on the issue of not needing to interview
other employees before dismissing Saldivar. The proposed
decision did not elaborate about what made the testimony




                                 22
persuasive. A person’s persuasiveness could be based on
observed characteristics, but the proposed decision did not say
this. The Board offered a thorough explanation grounded in the
hearing transcript, which showed Conover altered his
explanation of this issue several times. The Board was entitled
to discredit Conover on this basis.
       The other credibility findings were largely immaterial
because the Board’s decision was consistent with them. Cu
credited Moore’s testimony about the timing of Moore’s review of
the employees’ timecards. The Board agreed on this point, but
found Moore deviated from his usual practices on other grounds.
Cu credited Moore’s testimony about why the University did not
start an investigation against two other employees. The Board
did not rely on this issue to support its finding of unlawful
motive. Cu credited testimony about the University pursuing
dismissal when other employees made intentional
misrepresentations on their timecards. The Board found a lack of
evidence Saldivar and Flores made intentional
misrepresentations on their timecards so this credibility
determination was likewise immaterial to the Board’s decision.
       In the instances where the Board disagreed with the
proposed decision’s credibility findings, these were not express
observational findings and the Board offered extensive and
appropriate reasons to deviate.
       The University offers three other unavailing reasons why
the Board had a duty to defer to the administrative law judge’s
credibility determinations.
       First, the University tries to fight the deferential standard
of review. It offers a novel argument: “The fact that there was
testimony contrary to the ALJ’s finding further supports the




                                23
conclusion that the ALJ’s credibility determinations deserve
deference as the ALJ rendered a decision after weighing
conflicting testimony and applying credibility factors.”
        The University’s view does not square with the regulatory,
statutory, appellate, and Board authorities we have cited. If the
University were correct, on a conflicting record, the Board would
be powerless to conclude differently from the administrative law
judge. But the Board may reverse a proposed decision and issue
its own decision based upon hearing records. (Cal. Code Regs.,
tit. 8, § 32320, subd. (a).) The Board’s factual findings are
conclusive if substantial evidence on the whole record supports
them. (§ 3564, subd. (c).)
        Second, the University says results from a separate post-
deprivation hearing are notable but the present appeal is not
about those proceedings. The administrative law judge added the
post-deprivation hearing report to the evidentiary record for the
limited purpose of addressing the University’s motion to dismiss.
The proposed decision denied the University’s motion in part
because the post-deprivation hearing process did not fully
address the issue of retaliation. The University did not file any
exceptions to the proposed decision. A party waives exceptions
the party does not “specifically urge[].” (Cal. Code Regs., tit. 8,
§ 32300, subd. (c); cf. Rivcom Corp. v. Agricultural Labor
Relations Bd. (1983) 34 Cal.3d 743, 756, fn. 6 (Rivcom) [finding
waiver due to failure to raise issue in exception].) The Board
found no cause to defer to the post-deprivation ruling on any
issue. The post-deprivation proceedings are not pertinent to our
analysis.
        Third, the University distorts a statement from the Board’s
opinion that, in context, supports the Board. The full statement




                                24
was, “Saldivar and Moore both showed efforts—common among
witnesses in a fraught trial—to bend events to their pre-
determined viewpoint. Neither is inherently more believable
than the other as to every point. However, at least on the issue of
Moore’s knowledge that Saldivar and Flores participated in the
lunchtime demonstration, we cannot affirm the ALJ’s finding.
The record as a whole does not support Moore’s claim that he did
not see a flyer posted in the plumbing shop and throughout the
campus, or his integrally related claim that he instead saw and
took down an unspecified, different strike flyer that he claims
happened to be posted at the same time.” The Board did not
credit Moore on this issue, which “somewhat eroded” Moore’s
credibility and was one of several facts relevant to the Board’s
motive analysis. The University seizes upon the Board’s
statement that neither Moore nor Saldivar was “inherently more
believable than the other.” In context, these words do not show
Moore was credible nor do they discredit the Board’s
decisionmaking. Rather, they show the Board’s reasoning was
clear-eyed and measured.
       The Board’s credibility determinations were proper.
                                  C
       Substantial evidence supports the Board’s decision.
       We review the relevant law. The Legislature passed the
Act in 1978 to permit higher education employees full
participation in determining their conditions of employment.
(§ 3560, subd. (e).) The Act gives higher education employees the
right to form, join, and participate in unions. (§ 3565.) It also
protects employees from retaliation for participating in protected
union activity. (§ 3571, subd. (a).)




                                25
       The elements of retaliation are: (1) an employee engaged in
protected activity that (2) the employer knew about, and (3) the
employer took an adverse action against the employee (4) because
of the protected activity. (Novato Unified School District (1982)
PERB Dec. No. 210-E, pp. 4–8 [6 PERC ¶ 13114] (Novato);
Cal. State, supra, 6 Cal.App.4th at p. 1123.)
       If the employee makes a prima facie case, the employer
may raise an affirmative defense that it would have taken the
adverse action regardless of the employee’s protected activity.
The employer has the burden to prove the defense by a
preponderance of the evidence. (Novato, supra, PERB Dec. No. at
p. 14; McPherson, supra, 189 Cal.App.3d at p. 304.)
       The University and the Board cite Novato and recite the
four prima facie elements we have listed. The Board has called
the fourth element “causal connection,” “nexus,” and “unlawful
motive.” (E.g., Rio School District (2015) PERB Dec. No. 2449-E,
pp. 29–31 [40 PERC ¶ 45].) We will call the fourth element
“unlawful motive” because the proposed decision and Board
decision used this term. The University separately analyzes
“causal link,” which it says requires knowledge, and “retaliatory
motive.” Causal link and retaliatory motive both refer to the
fourth element and we consider them together. We turn to the
four prima facie elements.
       First, Saldivar’s and Flores’s participation in the
November 4, 2016 lunchtime demonstration and Saldivar’s
participation in union negotiations were protected activities. The
University does not dispute this.
       Substantial evidence supports the second element,
knowledge. Cu and the Board found the University knew about
Saldivar’s participation in union negotiations. The University




                               26
did not challenge the proposed decision’s findings as to this issue
and we do not discuss it further.
       The Board properly inferred the University, and Moore in
particular, knew about Saldivar’s and Flores’s participation in
the lunch demonstration. The demonstration took place during
lunch on a work day. It was on campus, outside, and public.
Soon after this demonstration, union supporters, including
Saldivar, distributed a flyer around campus. Saldivar placed
many copies in the plumbing shop. The flyer had a picture of
Saldivar and Flores at the demonstration. Saldivar said he saw
Moore take down the flyer. The Board reasonably inferred Moore
took down the flyer with Saldivar and Flores’s photo. The Board
properly discredited Moore’s claim he took down a different union
flyer in a similar time period.
       The Board also reasonably inferred a supervisor like Moore
would have known about the demonstration and would have
known the flyer’s photo depicted the demonstration. The public
nature of the demonstration, the close timing between the
demonstration and the flyer’s presence on campus, and the
photo’s depiction of people holding signs as one would expect at a
demonstration help support this conclusion.
       The University challenges the knowledge component
because the flyer does not say the photo was from the
November 4 demonstration but the Board could infer this from
the circumstantial information we have recounted. The
University offers other inferences, such as the possibility the
union “staged” the photo. This inference seems doubtful. The
proposed decision did not offer it. In any event, we defer to the
Board’s reasonable inferences and we find support for the Board’s
inference Moore saw the flyer and knew it showed Saldivar and




                                27
Flores at the demonstration. The Board properly found
knowledge as to the lunch demonstration.
       Substantial evidence supports the third element, adverse
action. Investigation and termination are adverse actions.
       There is substantial evidence of the fourth element,
unlawful motive. This element is often less straightforward than
the first three. It is rare to have direct evidence of motivation.
(Cal. State, supra, 6 Cal.App.4th at p. 1124.) When motive is a
central issue, the Board usually must rely heavily upon
circumstantial evidence and inferences. (Ibid.) The Supreme
Court discussed the issue of deference to a different board’s
motive findings based on inferences and circumstantial evidence
in Rivcom, supra, 34 Cal.3d at page 757. The court explained,
“As a rule, motive must be inferred from all the circumstances,
and the [Agricultural Labor Relations] Board’s expertise entitles
it to considerable deference in deciding that question.” (Ibid.)
       The Board correctly found four bases for unlawful motive.
       First is timing. The University began investigating the
timecard fraud just weeks after Saldivar and Flores participated
in the demonstration. Saldivar was also involved in union
negotiations in 2016. This close timing is probative given
Saldivar’s and Flores’s long tenure with the University and lack
of prior discipline for timekeeping issues. The timing tends to
show unlawful motive.
       Second is departure from typical procedures. Moore
immediately reported the timecard anomalies to his superiors
without informally discussing them with Saldivar or Flores. It is
reasonable to infer Moore, absent improper motive, would have
tried to resolve the issues his usual way by talking to Saldivar
and Flores first.




                                28
       The circumstances of November 26, 2016, and the
ambiguity of the call back policy suggest Moore’s actions were a
departure from usual practice. Moore agreed November 26, 2016,
was very busy. It would have been reasonable for him to think
the call backs were related to this confusion and for him to
discuss the issue with Saldivar and Flores first. Additionally,
there was evidence Moore had flexibly permitted call backs in the
past and the policy was unclear. This suggested the anomaly
could have been innocuous and a product of misinterpretation,
mistake, or confusion.
       It was reasonable for the Board to infer the call back issue
was one Moore would have typically handled together with the
employees. The miscategorization of time could be akin to other
types of issues Moore edited and discussed with employees, like
using the wrong work order number or failing to clock in.
According to Moore, after Moore reported the call back issue to
Grode, Grode advised Moore not to edit Saldivar’s and Flores’s
timesheets. Grode would not have needed to offer this
instruction unless it would have been a usual practice for Moore
to edit this type of anomaly. The Board properly found Moore
deviated from his usual procedure.
       Cu inferred the call back issue was different from other
anomalies Moore had edited in the past. The Board was entitled
to infer differently from Cu on this issue.
       The nature of the investigation also tended to show
unlawful motive. Thompson and the Trouble Line dispatcher
could have provided more information about what happened
before the successive call backs. This was important given the
ambiguity of the call back procedures and the potential Saldivar
and Flores honestly believed successive call backs were




                                29
appropriate under the particular circumstances. More
information about the events that came before the successive call
backs could have helped the University understand Saldivar’s
and Flores’s intent and knowledge.
       Lastly, there was evidence of disproportionate penalty.
Saldivar and Flores were longtime employees and the University
had not disciplined either employee for timekeeping issues in the
past. As a facilities worker, Flores followed the instructions of
the plumber, Saldivar, with whom he was working. Getting
directions from another does not absolve a person of wrongdoing.
In this case, however, the circumstances support a belief Flores
was not knowingly breaking a rule. As to both Flores and
Saldivar, the ambiguity and flexibility of the call back practices
supports the Board’s finding they did not make knowing
misrepresentations. The Board properly found termination to be
a harsh penalty under these circumstances.
       These four factors are sufficient to prove unlawful
motivation.
       The University offers several arguments in favor of its
position but these do not require reversal.
       The University says there is no substantial evidence of
unlawful motive because it did not terminate other employees
who attended the lunchtime demonstration, nor did it terminate
two other employees in the flyer’s photo. This information is
probative, but it does not equal “no substantial evidence.” The
fact the University began investigating half, not all four, of the
employees featured on the flyer’s photo weeks after the
demonstration proves little.
       Saldivar was differently situated from other members of
the lunchtime demonstration because he also participated in the




                                30
Union’s bargaining team. The University claims Saldivar was
not a key bargaining team member, “at least from the
University’s perspective.” This self-serving position carries little
weight. It is reasonable to infer the University was influenced by
Saldivar’s combined union activities. Saldivar’s and Flores’s
timekeeping anomaly may have simply provided the University
enough pretext to target them. Their retaliation claims did not
require them to prove the University terminated other employees
at the demonstration.
       The University says the Board inaccurately found Saldivar
and Flores did not get instruction on how to log call backs aside
from the ambiguous written procedure but the Board’s finding
was proper. The University cites (1) testimony from Moore that
all employees received training on a new timekeeping device, and
(2) forms Saldivar and Flores signed saying they had received
written work rules. This evidence does not prove Saldivar and
Flores got instruction on how to log call backs outside the written
procedure, which is silent about how to handle successive call
backs. Saldivar and Flores each testified about their lack of
training regarding call back timekeeping. The University has not
proven the Board’s finding was inaccurate.
       The University incorrectly claims Saldivar testified, “he
had never experienced union animus in his 11 years at UCLA,”
therefore by Saldivar’s admission, “there was no union hostility
in his department and thus none can be inferred.” The
University supports its proposition with a citation to counsel’s
question, “Did you believe that you would be targeted by
management?” and Saldivar’s response, “At that moment, no.”
On its face, Saldivar’s answer was about a particular time, not
about 11 years of time. Saldivar had been testifying about his




                                31
coworkers’ belief that management would probably target
Saldivar because of the flyer. Directly after that, Saldivar said
he had believed management would target him at a different
time. If anything, this is proof Saldivar experienced union
hostility. The University’s assertion Saldivar admitted he never
experienced union hostility in this exchange is incorrect.
       Substantial evidence supports the Board’s rejection of the
University’s affirmative defense it would have terminated
Saldivar and Flores notwithstanding their union activities. An
employer cannot meet its burden of proof if it uncovered its
stated reasons for taking an adverse action through an
investigation tainted by unlawful motive. (State of California
(California Correctional Health Care Services) (2019) PERB Dec.
No. 2637-S, pp. 20–21 [43 PERC ¶ 164].)
       The same factual basis that supports the motive analysis
supports the Board’s finding unlawful motive tainted the
investigation. Moore did not talk to Saldivar and Flores before
escalating the issue, this happened quickly after the employees’
protected activities, and Moore attempted to minimize his
knowledge of union activities in the plumbing shop. As Saldivar
testified, if Moore had followed his typical process and had talked
to him, they could have resolved the issue immediately. The
University identified the November 25, 2016 and December 2015
events through the investigation that had been tainted by an
unlawful motive. We therefore do not consider those events as
proof of the affirmative defense.
       The University did not prove it would have fired Saldivar
and Flores absent their union activity and based on their
timekeeping on November 26, 2016. The University offered
cursory evidence they had fired other employees for timecard




                                32
fraud. A University representative briefly mentioned two
incidents, one in which it fired two elevator workers for “almost
the exact same thing.” The representative did not give any other
information about what made that case similar to the case of
Flores and Saldivar. The second example included slightly more
detail: the University terminated two roofers because one roofer
swiped in and out for another roofer when that other roofer was
not at work.
       The first case lacks detail and the second case is
distinguishable. Without additional information about the first
example, the Board did not need to assume the case involved the
same facts as Saldivar’s and Flores’s cases. The frequency of the
issue, type of timekeeping issue, tenure at the University, and
history of timekeeping issues may well have differed. As for the
second case, the University has not suggested Saldivar and
Flores did not work during the hours they claimed. Rather, the
issue is how they categorized this time. Cursory testimony the
University had terminated other employees for time fraud did not
require the Board to find the University met its burden of proof
for the affirmative defense.




                               33
                         DISPOSITION
      We deny the University’s petition for extraordinary relief.
Saldivar and Flores are awarded their costs on appeal. (Cal.
Rules of Court, rule 8.493(a).)




                                          WILEY, J.

We concur:




             GRIMES, Acting P. J.




             STRATTON, J.




                                34